DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-37 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97 with the exception of citations 40 and 41 under heading “NON-PATENT LITERATURE DOCUMENTS” (see discussion below). Accordingly, the IDS document(s) (except for the aforementioned citations 40 and 41) has/have been fully considered by the examiner.
Citations 40 and 41 appear to be applications that have been published and even issued as patents; therefore, the IDS should list the patents or published applications thereof instead of the applications themselves (see MPEP 609.04(a) which states: “If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application.”)
Otherwise, even if the aforementioned applications were unpublished and not issued as patents, patent applications are considered patent literature, not non-patent literature, and therefore should be not listed as non-patent literature. Further, 37 CFR 1.98(b)(1) states that “[e]ach U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date”; however, citations 40 and 41 have only been identified by application number (i.e., not been identified by inventor or filing date, let alone all three of inventor, application number, and filing date).

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/791,286, filed 01/11/2019, are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, claim 12 recites “(such as centerlines, contours and/or image mask)” wherein the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Clarifications are requested via amendments. The examiner advises to claim positively the “properties of the object of interest” in the format of a Markush limitation to overcome the rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 37 appears to be a dependent claim from claim 1 as written with “A non-transitory program storage device tangibly embodying a program of instructions that are executable on a machine to carry out the method of claim 1” and therefore is failing to include all the limitations of the claim upon which it depends, here from claim 1. The claim is merely claiming a storage device for storing a software/instructions for a computer/processor to execute without positively claiming any step or method with only the intended use of the method of claim 1. In other words, the method of claim 1 does not need to actually be performed in order to infringe on claim 37.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. The examiner suggests the claim to be rewritten in an independent claim including positively reciting, within the body of claim 37, all the steps of the body of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 20, 21, 27-32  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018).
Regarding claim 1, Piayda teaches a method and system for performing dynamic coronary mapping during a percutaneous coronary intervention (Title and abstract) using coronary angiography (Fig.1) therefore teaching a method for generating an image of an object of interest of a patient, comprising: 
i) obtaining first image data of the object of interest, wherein the first image data is acquired with a contrast agent and a device is present in the first image data, the device being used in a procedure to treat the object of interest (Fig.1a-c and p.2 col.2 3rd ¶ “a total of 36 patients underwent diagnostic coronary angiography followed by PCI with the support of dynamic coronary roadmapping” and last ¶ “A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries” wherein PCI is a percutaneous coronary intervention with the coronary arteries as region of interest); 
ii) using the first image data to generate a plurality of roadmaps of the object of interest (Fig.1a-c and p.2 col.2 last ¶ “A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries”); 
iii) determining a plurality of reference locations of the device in the first image data, wherein the plurality of reference locations correspond to the plurality of roadmaps of the object of interest (Fig.1d-e and p.3 col.1 1st ¶ “The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” with the reference locations are identified as regions of the coronary arteries having curvatures signatures); 
iv) obtaining second image data of the object of interest, wherein the second image data is acquired without a contrast agent and the device is present in the second image data (Fig.1d and p.2 col.1 last ¶ “Based on a conventional coronary angiogram, a novel software algorithm generates a digital overlay of the vessel, which is superimposed on live fluoroscopic images. The cardiologist can navigate within this dynamic coronary roadmap without further application of contrast agent (Additional file 1) ” with live fluoroscopy image of the guide catheter as second image data); 
v) selecting a roadmap from the plurality of roadmaps (Fig.1e p.3 col.1 1st ¶ “The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” recognizing the curvature signature of the catheter to fit one of the roadmaps); 
vi) determining a location of the device in the second image data (Fig.1d p.3 col.1 1st ¶ “The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” recognizing the catheter within the fluoroscopy image see arrows); 
vii) using the reference location of the device corresponding to the roadmap selected in v) and the location of the device determined in vi) to transform the roadmap selected in v) to generate a dynamic roadmap of the object of interest (Fig.1c-f with p.3 col.1 last ¶ “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap. Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1). Hence the last recorded coronary road map run was displayed on the main screen providing a fuse mask with the actual fluoroscopic image in real time overlay to visualize anatomical conditions and to guide further interventional steps. The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” with the attachment of the catheter as imaged to the specific roadmap presenting the same characteristic curvatures); 
and viii) overlaying a visual representation of the dynamic roadmap of the object of interest as generated in vii) on the second image data for display (Fig.1f and p3 col.1 last ¶ last line to col.2 1st ¶ “An example of the coronary roadmap displayed together with the standard angiograms on one screen”).
Regarding the dependent claims 2, 6, 20, 21, 27-32  all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Piayda.
Regarding claim 2, Piayda teaches the first image data covers at least one cardiac cycle of the patient; and 89PIE-025the plurality of roadmaps of the object of interest as generated in ii) covers different phases of the cardiac cycle of the patient (p.2 col.2 last ¶ “A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries. Whether contrast was administered by a semiautomatic pump or by hand injection did not influence roadmap quality as long as the coronary tree was completely filled for three cardiac cycles” and p.3 col.1 1st ¶ “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap. Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1)” with the cine acquisition during at least 3 cardiac cycle  reading on the at least one cardiac cycle and the generation of a plurality of roadmaps covering different phases of the cardiac cycle).
Regarding claim 6, Piayda teaches the plurality of roadmaps of the object of interest comprise a plurality of three-dimensional roadmaps (p.3 col.1 1st ¶ “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap. Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1)” with a library of roadmaps as function of the cardiac phase and the different C-arm angulations).
Regarding claim 20, Piayda teaches the real time digital overlay of the vessel as dynamic roadmap which is superimposed on the live fluoroscopy images showing the intervention tool/catheter (p.2 col.1 4th ¶ “advanced visualization with real-time overlay may be advantageous to facilitate the procedure and reduce side effects” and “a novel software algorithm generates a digital overlay of the vessel, which is superimposed on live fluoroscopic images” and Fig.1 with transparent image of the roadmap images to allow visualization of the tracked catheter in the overlay final image therefore using a transparent mode for overlaying the dynamic roadmap image on the fluoroscopy image with the catheter) therefore teaching the visual representation of the dynamic roadmap is generating by - projecting the overlay of the dynamic roadmap onto the second image data using a transparent mode, and/or - dilating the dynamic roadmap and projecting the boundaries of the resultant dynamic roadmap onto the second image data; whereby the visual representation of the dynamic roadmap is configured to not obscure any instrument used to treat the object of interest as claimed.
Regarding claim 21, Piayda teaches the identification of reference curvature area of the arteries as parts or references of trajectories that the catheter is optionally be directed to, these reference area being stored as possible roadmaps for the catheter for matching and selection via masking (Fig.1 in library) therefore teaching the plurality of reference locations is stored as part of the plurality of roadmaps of the object of interest.
Regarding claim 27, Piayda teaches the first image data is angiographic image data acquired using an X-ray imaging modality with a contrast agent; and the second image data is fluoroscopic image data acquired using an X-ray imaging modality without a contrast agent with the angiography images performed using contrast agent for X-ray rotational angiography and fluoroscopy images using software (p.2 col.1 last ¶ “a novel software algorithm generates a digital overlay of the vessel, which is superimposed on live fluoroscopic images. The cardiologist can navigate within this dynamic coronary roadmap without further application of contrast agent” therefore the fluoroscopy image performed without contrast agent with Piayda using a C-arm to perform the X-ray rotational angiography for pre-operative images/roadmapping and during the intervention PCI with fluoroscopy imaging (p.3 Col.1 “Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1)” with imaging the catheter during advancement of the catheter during the PCI)
Regarding claim 28, Piayda teaches the operations of iv) to viii) are repeated for successive frames of a live image sequence acquired without a contrast agent with the imaging acquisition subsystem uses an X-ray imaging modality with a C-arm to perform the X-ray rotational angiography for pre-operative images/roadmapping and during the intervention PCI with fluoroscopy imaging (p.3 Col.1 “Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1)” with imaging the catheter during advancement of the catheter during the PCI)
Regarding claim 29, Piayda teaches the device is selected from the group consisting of a guiding catheter, a guide wire, or other intraluminal device or instrument (p.3 col.1 1st ¶ “guiding catheter and wire shape”).
Regarding claim 30, Piayda teach the location of the device corresponds to a tip or end of the device (p.3 col.1 last ¶ “The software refers to fixed curvatures, it recognizes for example, the  guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter”).
Regarding claim 31, Piayda teaches the object of interest comprises the heart, a part of the coronary tree, blood vessels or other part of the vasculature (abstract “coronary tree”).
Regarding claim 32, Piayda teaches displaying the overlay of the visual representation of the dynamic roadmap of the object of interest on the second image data (Fig.1f).
Claims 33-37 are rejected are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018) with the evidential reference Florent et al. (USPN 20100049038 A1; Pub.Date 02/25/2010; Fil.Date 02/25/2008).
Regarding independent claim 33, Piayda teaches a method and system for performing dynamic coronary mapping during a percutaneous coronary intervention (Title and abstract) using coronary angiography (Fig.1) therefore teaching a system for generating an image of an object of interest of a patient,
Piayda teaches a software to perform the various test for comparing the acquire image data from angiography to determine and store the roadmaps (p.2 col.2 last ¶ to p.3 col.1 “Software Specifications and application” and Fig.1 and 2, with p.4 last ¶ “the roadmap and overlay quality were evaluated by three independent, blinded and specifically trained investigators with a purpose-built software (“Cardiac Roadmap”, Philips, Eindhoven) with some memory for storage), which implicitly teach at least one processor that, when executing program instructions stored in memory, is configured to perform a method similar to the method in claim 1 since the use of a processor and a memory for storing the software is conventional and well-known in the art as evidenced by Florent teaching performing cardiac roadmapping and imaging a catheter within the roadmap with angiography images and fluoroscopy images (Title and abstract and Fig.2) with at least one processor ([0072] processor 51) with the software stored on a computer readable medium ([0032]) in order to provide instruction to the processor to perform the method of processing angiography image data for roadmapping and fluoroscopy for tracking the catheter with matching the roadmaps (Figs. 2 and 3).
Additionally, Piayda teaches the system performing: 
i) obtain first image data of the object of interest, wherein the first image data is acquired with a contrast agent and a device is present in the first image data, the device being used in a procedure to treat the object of interest (Fig.1a-c and p.2 col.2 3rd ¶ “a total of 36 patients underwent diagnostic coronary angiography followed by PCI with the support of dynamic coronary roadmapping” and last ¶ “A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries” wherein PCI is a percutaneous coronary intervention with the coronary arteries as region of interest); 
ii) use the first image data to generate a plurality of roadmaps of the object of interest (Fig.1a-c and p.2 col.2 last ¶ “A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries”); 
iii) determine a plurality of reference locations of the device in the first image data, wherein the plurality of reference locations correspond to the plurality of roadmaps of the object of interest (Fig.1d-e and p.3 col.1 1st ¶ “The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” with the reference locations are identified as regions of the coronary arteries having curvatures signatures); 
iv) obtain second image data of the object of interest, wherein the second image data is acquired without a contrast agent and the device is present in the second image data (Fig.1d and p.2 col.1 last ¶ “Based on a conventional coronary angiogram, a novel software algorithm generates a digital overlay of the vessel, which is superimposed on live fluoroscopic images. The cardiologist can navigate within this dynamic coronary roadmap without further application of contrast agent (Additional file 1) ” with live fluoroscopy image of the guide catheter as second image data); 
v) select a roadmap from the plurality of roadmaps (Fig.1e p.3 col.1 1st ¶ “The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” recognizing the curvature signature of the catheter to fit one of the roadmaps); 
vi) determine a location of the device in the second image data (Fig.1d p.3 col.1 1st ¶ “The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” recognizing the catheter within the fluoroscopy image see arrows);  95PIE-025 
vii) use the reference location of the device corresponding to the roadmap selected in v) and the location of the device determined in vi) to transform the roadmap selected in v) to generate a dynamic roadmap of the object of interest (Fig.1c-f with p.3 col.1 last ¶ “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap. Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1). Hence the last recorded coronary road map run was displayed on the main screen providing a fuse mask with the actual fluoroscopic image in real time overlay to visualize anatomical conditions and to guide further interventional steps. The software refers to fixed curvatures, it recognizes for example, the guiding or diagnostic catheter and attaches the stored dynamic roadmap to the tip of the catheter” with the attachment of the catheter as imaged to the specific roadmap presenting the same characteristic curvatures); and 
viii) overlay a visual representation of the dynamic roadmap of the object of interest as generated in vii) on the second image data for display (Fig.1f and p3 col.1 last ¶ last line to col.2 1st ¶ “An example of the coronary roadmap displayed together with the standard angiograms on one screen”).
Regarding the dependent claims 34, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Piayda as evidenced by Florent.
Regarding claim 34, Piayda teaches the angiography images performed using contrast agent for X-ray rotational angiography and fluoroscopy images using software (p.2 col.1 last ¶ “a novel software algorithm generates a digital overlay of the vessel, which is superimposed on live fluoroscopic images. The cardiologist can navigate within this dynamic coronary roadmap without further application of contrast agent” therefore the fluoroscopy image performed without contrast agent with Piayda using a C-arm to perform the X-ray rotational angiography for pre-operative images/roadmapping and during the intervention PCI with fluoroscopy imaging (p.3 Col.1 “Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1)” with imaging the catheter during advancement of the catheter during the PCI) therefore teaching an imaging acquisition subsystem configured to acquire the first image data and the second image data.
Regarding claim 35, Piayda teaches the imaging acquisition subsystem uses an X-ray imaging modality with a C-arm to perform the X-ray rotational angiography for pre-operative images/roadmapping and during the intervention PCI with fluoroscopy imaging (p.3 Col.1 “Those roadmaps, corresponding to the different C-arm angulations, were stored in a library and automatically presented to the interventionalist as soon as the exact stored C-arm position was obtained again, i.e., during PCI (Fig. 1)” with imaging the catheter during advancement of the catheter during the PCI).
Regarding claim 36, Piayda teaches a display subsystem configured to display the overlay of the visual representation of the dynamic roadmap of the object of interest as generated in viii) on the second image data (Figs.1 and 2 to display the overlay images).
Regarding independent claim 37, Piayda teaches as discussed in claim 33 a software to perform the various test for comparing the acquire image data from angiography to determine and store the roadmaps (p.2 col.2 last ¶ to p.3 col.1 “Software Specifications and application” and Fig.1 and 2, with p.4 last ¶ “the roadmap and overlay quality were evaluated by three independent, blinded and specifically trained investigators with a purpose-built software (“Cardiac Roadmap”, Philips, Eindhoven) with some memory for storage), which implicitly teach at least one processor that, when executing program instructions stored in memory, is configured to perform a method similar to the method in claim 1 since the use of a processor and a memory for storing the software is conventional and well-known in the art as evidenced by Florent teaching performing cardiac roadmapping and imaging a catheter within the roadmap with angiography images and fluoroscopy images (Title and abstract and Fig.2) with at least one processor ([0072] processor 51) with the software stored on a computer readable medium ([0032]) in order to provide instruction to the processor to perform the method of processing angiography image data for roadmapping and fluoroscopy for tracking the catheter with matching the roadmaps (Figs. 2 and 3). Therefore Piayda teaches implicitly with the computer readable medium storing the software with instructions when executed will render the processor to perform the method as claimed in claim 1 therefore a non-transitory program storage device tangibly embodying a program of instructions that are executable on a machine to carry out the method of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018) as applied to claims 1, 2, 6, 20, 21, 27-32 and further in view of Dumont et al. (USPN 20150087972 A1; Pub.Date 03/06/2015; Fil.Date 07/28/2014).
Piayda teaches a system and method as set forth above. Piayda teaches the acquisition of the ECG for timing the images during the PCI intervention (Fig.2 ECG provided as a timing point on the cardiac cycle of the patient as reported at the bottom of the display).
Piayda does not specifically teach the phases of the cardiac cycle of the patient are offset in time relative to a predefined reference part of the cardiac cycle of the patient as in claim 3.
However, Dumont teaches within the same field of endeavor of dynamic imaging with overlay of angiography images and fluoroscopy images for tracking a catheter (Title, abstract and Fig.4) the use of an EKG for recording the timing with reference to the cardiac cycle of the patient (Fig.1) with the angiographic sequences being aligned with particular phases of the cardiac cycle (Abstract “ For each cardiac phase, the anatomy is detected multiple times from different cardiac cycles using angiographic images. The fluoroscopic overlay for each cardiac phase is formed from a combination of angiographic candidates fit from the different cardiac cycles to the fluoroscopic image” with [0031] “The fluoroscopy and angiography frames represent the region at the same or different phases of the heart cycle” and [0099] “Where the frames of the angiographic sequence are aligned to particular phases, the frames of fluoroscopic data at those phases are used” and [0104] “The shape model before fitting, fitted candidate shape model, or combined shape model represents the anatomy and/or device at a given phase” and “For example, motion between phases in angiography may be used to predict motion and resulting location in the other phase for fluoroscopy” therefore defining a reference phase and offset phases of the cardiac phase of the patient for aligning the imaging frames for the angiography and fluoroscopy images therefore teaching the phases of the cardiac cycle of the patient are offset in time relative to a predefined reference part of the cardiac cycle of the patient as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the phases of the cardiac cycle of the patient are offset in time relative to a predefined reference part of the cardiac cycle of the patient, since one of ordinary skill in the art would recognize that using the EKG signal for the cardiac cycle to reference the imaging frames to a reference phase of the cardiac cycle and to time offset the other frames in order to estimate the motion of the catheter with the fluoroscopy images was known in the art as taught by Dumont. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since    Dumont and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the presence of a catheter to overlay the fluoroscopy image of the region of interest with that of the angiography images. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the anatomy position from one phase to the next phase, as suggested by Dumont (abstract).
Regarding claim 4, Piayda teaches as discussed above acquiring an ECG signal while acquiring the second image data (Fig.2 ECG provided as a timing point on the cardiac cycle of the patient as reported at the bottom of the display and p.2 col.2 last ¶ “A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries. Whether contrast was administered by a semiautomatic pump or by hand injection did not influence roadmap quality as long as the coronary tree was completely filled for three cardiac cycles”), Piayda does not specifically teach processing the ECG signal to determine a phase of the cardiac cycle of the patient that corresponds to the second image data; and selecting the roadmap in v) by matching the phase of the cardiac cycle of the patient for the second image data to the phase of the cardiac cycle of the patient for the selected roadmap as in claim 4.
However, Dumont teaches as discussed above the use of an EKG for recording the timing with reference to the cardiac cycle of the patient (Fig.1) with the angiographic sequences being aligned with particular phases of the cardiac cycle and aligned with the fluoroscopy images (Abstract “ For each cardiac phase, the anatomy is detected multiple times from different cardiac cycles using angiographic images. The fluoroscopic overlay for each cardiac phase is formed from a combination of angiographic candidates fit from the different cardiac cycles to the fluoroscopic image” with [0031] “The fluoroscopy and angiography frames represent the region at the same or different phases of the heart cycle” and [0099] “Where the frames of the angiographic sequence are aligned to particular phases, the frames of fluoroscopic data at those phases are used” and [0104] “The shape model before fitting, fitted candidate shape model, or combined shape model represents the anatomy and/or device at a given phase”) therefore teaching processing the ECG signal to determine a phase of the cardiac cycle of the patient that corresponds to the second image data; and selecting the roadmap in v) by matching the phase of the cardiac cycle of the patient for the second image data to the phase of the cardiac cycle of the patient for the selected roadmap.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda processing the ECG signal to determine a phase of the cardiac cycle of the patient that corresponds to the second image data; and selecting the roadmap in v) by matching the phase of the cardiac cycle of the patient for the second image data to the phase of the cardiac cycle of the patient for the selected roadmap, since one of ordinary skill in the art would recognize that using the EKG signal for the cardiac cycle to reference the imaging frames to a reference phase of the cardiac cycle and to time offset the other frames with matching the angiography images and the fluoroscopy images based on the cardiac phases in order to estimate the motion of the catheter with the fluoroscopy images was known in the art as taught by Dumont. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since    Dumont and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the presence of a catheter to overlay the fluoroscopy image of the region of interest with that of the angiography images. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the anatomy position from one phase to the next phase, as suggested by Dumont (abstract).
 Regarding claim 5, Piayda does not specifically teach processing the first image data to determine a phase of the cardiac cycle of the patient for an image frame and associating the phase of the cardiac cycle to a roadmap corresponding to the image frame.
However, Dumont teaches as discussed above the use of an EKG for recording the timing with reference to the cardiac cycle of the patient (Fig.1) with the angiographic sequences being aligned with particular phases of the cardiac cycle and aligned with the fluoroscopy images (Abstract “ For each cardiac phase, the anatomy is detected multiple times from different cardiac cycles using angiographic images. The fluoroscopic overlay for each cardiac phase is formed from a combination of angiographic candidates fit from the different cardiac cycles to the fluoroscopic image” with [0031] “The fluoroscopy and angiography frames represent the region at the same or different phases of the heart cycle” and [0099] “Where the frames of the angiographic sequence are aligned to particular phases, the frames of fluoroscopic data at those phases are used” and [0104] “The shape model before fitting, fitted candidate shape model, or combined shape model represents the anatomy and/or device at a given phase”) therefore teaching processing the first image data to determine a phase of the cardiac cycle of the patient for an image frame and associating the phase of the cardiac cycle to a roadmap corresponding to the image frame.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda processing the first image data to determine a phase of the cardiac cycle of the patient for an image frame and associating the phase of the cardiac cycle to a roadmap corresponding to the image frame, since one of ordinary skill in the art would recognize that using the EKG signal for the cardiac cycle to reference the imaging frames to a reference phase of the cardiac cycle and to time offset the other frames with matching the angiography images and the fluoroscopy images based on the cardiac phases in order to estimate the motion of the catheter with the fluoroscopy images was known in the art as taught by Dumont. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since    Dumont and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the presence of a catheter to overlay the fluoroscopy image of the region of interest with that of the angiography images. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the anatomy position from one phase to the next phase, as suggested by Dumont (abstract).
Regarding claim 7, Piayda does not specifically teach the plurality of three-dimensional roadmaps are derived from a three-dimensional model of the object of interest.
However, Dumont teaches within the same field of endeavor that  the 3D nature of the angiography and fluoroscopy image data ([0030] “the data representing the patient volume is angiography data and fluoroscopy data”) therefore teaching the plurality of three-dimensional roadmaps are derived from a three- dimensional model of the object of interest. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the plurality of three-dimensional roadmaps are derived from a three- dimensional model of the object of interest, since one of ordinary skill in the art would recognize that using volume angiography and fluoroscopy image data for extracting roadmaps and overlaying fluoroscopy images of the regions of interest was known in the art as taught by Dumont. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Dumont and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the presence of a catheter to overlay the fluoroscopy image of the region of interest with that of the angiography images. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the anatomy position from one phase to the next phase, as suggested by Dumont (abstract).
Regarding the dependent claim 8, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Piayda and Dumont.
Regarding claim 8, Piayda teaches the three-dimensional model of the object of interest is extracted from at 90PIE-025 least one image modality selected from the group consisting of computed tomography (CT), X-ray rotational angiography, 3D Ultrasound, or magnetic resonance imaging (MRI) (p.2 col.2 last ¶ “This reflects the standard setting of last generation X-ray generators. A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries” and p.3 col.1 “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap” for teaching X-ray rotational angiography). The examiner notes also that Dumont teaches the use of medical image data from ultrasound, x-ray, computed tomography (CT), magnetic resonance imaging (MRI), or positron emission tomography for performing the similar invention than Piayda ([0030] “The data is from scanning the region by any medical imaging modality. Any type of data may be used, such as medical image data (e.g., ultrasound, x-ray, computed tomography (CT), magnetic resonance imaging (MRI), or positron emission tomography). In one embodiment, the data representing the patient volume is angiography data and fluoroscopy data”).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018) as applied to claims 1, 2, 6, 20, 21, 27-32 and further in view of Chen et al. (2003 IEEE TRANSACTIONS ON MEDICAL IMAGING 22:710-721; Pub.Date 2003).
Piayda teaches a system and method as set forth above.
Piayda does not specifically teach the plurality of three-dimensional roadmaps are derived from two X-ray angiographic image sequences of the object of interest acquired with a contrast agent as in claim 9.
However, Chen teaches within the same field of endeavor of imaging using angiography image data and fluoroscopy image data (Title, abstract and Fig.1) wherein the reconstruction of arteries from cine angiography is performed based on two angiography image sequences (p.711 col.1 2nd ¶ “A new 3-D reconstruction technique, which is an enhanced and extended version of our previously developed algorithm [38], [40] is employed to accurately reconstruct the moving coronary arterial trees throughout the cardiac cycle based on two sequences of cine angiograms acquired from a biplane or single-plane imaging system”) therefore teaching the plurality of three-dimensional roadmaps are derived from two X-ray angiographic image sequences of the object of interest acquired with a contrast agent as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the plurality of three-dimensional roadmaps are derived from two X-ray angiographic image sequences of the object of interest acquired with a contrast agent, since one of ordinary skill in the art would recognize that using two angiography image sequences based on simple or biplane imaging system was known in the art as taught by Chen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Chen and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the with overlay of the fluoroscopy image of the region of interest with that of the angiography images representing the coronary artery tree. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the kinematic and deformation analysis of the reconstructed 3-D moving coronary arterial trees throughout the cardiac cycle, as suggested by Chen (abstract).

Regarding claim 10, Piayda does not specifically teach the plurality of three-dimensional roadmaps are derived from a three- dimensional model of the object of interest and at least one X-ray angiographic image sequence of the object of interest acquired with a contrast agent.
However, Piayda teaches as discussed above the use of the angiography image sequences with contrast agent for the construction of the vascular tree. Additionally, Chen teaches the extraction of the coronary arterial tree using alternatively to his invention an initial artery model for each artery with contour and centerlines (p.715 col.1 1st ¶ “The 3-D lumen surface is modeled on the basis of a sequence of cross-sectional contours. Each contour along the vessel is represented by a -mm circular disk centered at and perpendicular to the 3-D vessel centerline”) therefore teaching the plurality of three-dimensional roadmaps are derived from a three- dimensional model of the object of interest and at least one X-ray angiographic image sequence of the object of interest acquired with a contrast agent as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the plurality of three-dimensional roadmaps are derived from a three- dimensional model of the object of interest and at least one X-ray angiographic image sequence of the object of interest acquired with a contrast agent, since one of ordinary skill in the art would recognize that using an anatomical model for the blood vessel anatomy and the use of successive x-ray angiography images of the coronary arterial tree with contrast agent  was known in the art as taught by Chen and by Piayda. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Chen and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the with overlay of the fluoroscopy image of the region of interest with that of the angiography images representing the coronary artery tree. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the kinematic and deformation analysis of the reconstructed 3-D moving coronary arterial trees throughout the cardiac cycle, as suggested by Chen (abstract).
Regarding the dependent claim 11, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Piayda and Chen.
Regarding claim 11, Piayda teaches the three-dimensional model of the object of interest is extracted from at 90PIE-025 least one image modality selected from the group consisting of computed tomography (CT), X-ray rotational angiography, 3D Ultrasound, or magnetic resonance imaging (MRI) (p.2 col.2 last ¶ “This reflects the standard setting of last generation X-ray generators. A roadmap image was automatically generated each time the interventionalist created a cine loop of angiographic images with completely contrast agent filled coronary arteries” and p.3 col.1 “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap” for teaching X-ray rotational angiography).
Regarding claim 12, Piayda does not specifically teach the plurality of roadmaps include information that characterizes properties (such as centerlines, contours and/or image mask) of the object of interest.
However, Chen teaches within the same field of endeavor (title and abstract) the extraction of the coronary arterial tree using alternatively to his invention an initial artery model for each artery with contour and centerlines (p.715 col.1 1st ¶ “The 3-D lumen surface is modeled on the basis of a sequence of cross-sectional contours. Each contour along the vessel is represented by a -mm circular disk centered at and perpendicular to the 3-D vessel centerline”) therefore teaching the plurality of roadmaps include information that characterizes properties (such as centerlines, contours and/or image mask) of the object of interest as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the plurality of roadmaps include information that characterizes properties (such as centerlines, contours and/or image mask) of the object of interest, since one of ordinary skill in the art would recognize that modelling the blood vessels with characteristics such as the centerline, wall contours was known in the art as taught by Chen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Chen and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the with overlay of the fluoroscopy image of the region of interest with that of the angiography images representing the coronary artery tree. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the kinematic and deformation analysis of the reconstructed 3-D moving coronary arterial trees throughout the cardiac cycle, as suggested by Chen (abstract).
Regarding claim 13, Piayda does not specifically teach the plurality of roadmaps include at least one measurement for the object of interest selected from the group consisting of location and extent of vessel obstruction, diameter and area, pressure, blood velocity, fractional flow reserve, wall shear stress, vessel curvature, amount of foreshortening, location and extent and type of coronary plaque, location and extent of coronary total occlusion, or  91PIE-025location and extent of coronary obstruction.
However, Chen teaches the determination of the short-term and long term coronary stenosis reduction without detrimental effect on arterial coronary tree (p.719 col.2 2nd ¶ “The successful and safe coronary intervention is characterized by short-term and long-term coronary stenosis reduction without any detrimental effect on arterial structures near or distant to the diseased vessel segment”) therefore teaching the plurality of roadmaps include at least one measurement for the object of interest selected from the group consisting of location and extent of vessel obstruction, diameter and area, pressure, blood velocity, fractional flow reserve, wall shear stress, vessel curvature, amount of foreshortening, location and extent and type of coronary plaque, location and extent of coronary total occlusion, or  91PIE-025location and extent of coronary obstruction.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the plurality of roadmaps include at least one measurement for the object of interest selected from the group consisting of location and extent of vessel obstruction, diameter and area, pressure, blood velocity, fractional flow reserve, wall shear stress, vessel curvature, amount of foreshortening, location and extent and type of coronary plaque, location and extent of coronary total occlusion, or  91PIE-025location and extent of coronary obstruction, since one of ordinary skill in the art would recognize that determining abnormal physiological characteristics of the coronary arteries was known in the art as taught by Chen. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Chen and Piayda both teach the imaging with angiography and fluoroscopy of the vascular system with the with overlay of the fluoroscopy image of the region of interest with that of the angiography images representing the coronary artery tree. The motivation would have been to ideally provide a reference time based on the cardiac phase to improve the prediction of the kinematic and deformation analysis of the reconstructed 3-D moving coronary arterial trees throughout the cardiac cycle, as suggested by Chen (abstract).

Claims 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018) as applied to claims 1, 2, 6, 20, 21, 27-32 and further in view of Wang et al. (2009 IEEE Conf. Computer Vision and Pattern Recognition 691-698; Pub.Date 06-20-2009).
Piayda teaches a system and method as set forth above.
Piayda does not specifically teach the location of the device in the second image data is determined using a Bayesian filtering method as in claim 14.
However, Wang teaches within the same field of endeavor of medical imaging (Title and abstract) the tracking of the catheter using a Bayesian framework for tracking the inserted guide wire (p.693 col.1 2nd ¶ “Many existing tracking methods are unified in a Bayesian framework in which unknown states are inferred from sequential data [7, 16]. We also formalize the guidewire tracking in this probabilistic inference framework, to maximize the posterior probability of a tracked guidewire given fluoroscopic images.”) therefore teaching the location of the device in the second image data is determined using a Bayesian filtering method as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the location of the device in the second image data is determined using a Bayesian filtering method, since one of ordinary skill in the art would recognize that using  a probabilistic method for tracking an intravascular intervention tool was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang and Piayda both teach tracking the position of interventional tool within the coronary arteries using fluoroscopy images. The motivation would have been to ideally provide a reference time based on the cardiac phase to present the tracking within a resolution less than 2 pixel error, as suggested by Wang (abstract).
Regarding claim 16, Piayda does not specifically teach the selection of the roadmap in v) is configured to compensate for cardiac motion as in claim 16.
However, Wang teaches the compensation for the cardiac motion is performed sing non-rigid tracking between images (p.695 col.1 4th ¶ “For this purpose, our method decomposes the guidewire motion into two major steps: rigid and non-rigid motions, as the guidewire motion caused by the breathing motion can be approximated as a rigid motion in 2D, and the cardiac motion is non-rigid” with p.696 col.1 to col.2 ¶ 2.3.3 Nonrigid tracking “The sequential searching strategy in most cases leads to an optimal solution, because the rigid tracking has roughly aligned the guidewire near the true shape. An example of non-rigid tracking is shown as the yellow curve in Fig. 4 (b)”) teaching the selection of the roadmap in v) is configured to compensate for cardiac motion.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the selection of the roadmap in v) is configured to compensate for cardiac motion, since one of ordinary skill in the art would recognize that using a non-rigid tracking compensation for cardiac motion was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang and Piayda both teach tracking the position of interventional tool within the coronary arteries using fluoroscopy images. The motivation would have been to ideally provide an optimal compensation for various motion corrections including cardiac motion via motion decomposition using rigid and non-rigid motion tracking, as suggested by Wang (p.695 col.1 4th ¶).
Regarding claim 17, Piayda does not specifically teach apply a transformation to the roadmap selected in v) in order to compensate for motion between the first image data and the second image data.
However, as discussed for claim 16, Wang teaches motion compensation of the catheter versus position of the roadmaps (Fig.4a and 4b) being performed using rigid and nonrigid tracking methods to align the catheter detected in fluoroscopy images to the roadmaps obtained by angiography imaging (p.695 col.1 4th ¶ “For this purpose, our method decomposes the guidewire motion into two major steps: rigid and non-rigid motions, as the guidewire motion caused by the breathing motion can be approximated as a rigid motion in 2D, and the cardiac motion is non-rigid”) therefore teaching apply a transformation to the roadmap selected in v) in order to compensate for motion between the first image data and the second image data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda to apply a transformation to the roadmap selected in v) in order to compensate for motion between the first image data and the second image data, since one of ordinary skill in the art would recognize that using rigid and  non-rigid tracking compensation for respiratory motion, cardiac motion and other motion was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang and Piayda both teach tracking the position of interventional tool within the coronary arteries using fluoroscopy images. The motivation would have been to ideally provide an optimal compensation for various motion corrections including cardiac motion via motion decomposition using rigid and non-rigid motion tracking, as suggested by Wang (p.695 col.1 4th ¶).
Regarding the dependent claims 18 and 19, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Piayda and Wang.
Regarding claim 18, as discussed above for claims 16 and 17, Wang teaches the use of rigid and non-rigid tracking for compensating motion including respiratory motion and cardiac motion (p.695 col.1 4th ¶) therefore teaching the motion includes breathing motion and/or cardiac motion and/or patient motion and/or table motion.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the motion including breathing motion and/or cardiac motion and/or patient motion and/or table motion, since one of ordinary skill in the art would recognize that using rigid and non-rigid tracking compensation for respiratory motion, cardiac motion and other motion was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang and Piayda both teach tracking the position of interventional tool within the coronary arteries using fluoroscopy images. The motivation would have been to ideally provide an optimal compensation for various motion corrections including cardiac motion via motion decomposition using rigid and non-rigid motion tracking, as suggested by Wang (p.695 col.1 4th ¶).
Regarding claim 19, as discussed above for claims 16 and 17, Wang teaches the use of rigid and non-rigid tracking for compensating motion including respiratory motion and cardiac motion (p.695 col.1 4th ¶) therefore teaching the transformation comprises a rigid transformation or a non-rigid transformation to the roadmap selected in v) based on a displacement obtained from the reference location of the device corresponding to the roadmap selected in v) and the location of the device determined in vi).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the transformation comprises a rigid transformation or a non-rigid transformation to the roadmap selected in v) based on a displacement obtained from the reference location of the device corresponding to the roadmap selected in v) and the location of the device determined in vi), since one of ordinary skill in the art would recognize that using rigid and non-rigid tracking compensation for respiratory motion, cardiac motion and other motion was known in the art as taught by Wang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang and Piayda both teach tracking the position of interventional tool within the coronary arteries using fluoroscopy images. The motivation would have been to ideally provide an optimal compensation for various motion corrections including cardiac motion via motion decomposition using rigid and non-rigid motion tracking, as suggested by Wang (p.695 col.1 4th ¶).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018) in view of Wang et al. (2009 IEEE Conf. Computer Vision and Pattern Recognition 691-698; Pub.Date 06-20-2009) as applied to claim 1, 2, 6, 14, 16-21, 27-32 and further in view of Wu (2014 Ph.D. Thesis Computing of the University of London, 191 pages; Pub.Date 2014).
Piayda and Wang teach a system and method as set forth above. Wang teaches using Bayesian approach with training and learning with classifier (p.693 col.1 ¶ 2.1.2 and p.693 col.2 ¶ 2.2 Guidewire Measurement Models).
Piayda and Wang do not specifically teach the Bayesian filtering method employs a deep learning network to estimate likelihood of the location of the device in the second image data; and/or the Bayesian filtering method equates location of the device to the weighted arithmetic mean of a plurality of positions and their associated weights; and/or the Bayesian filtering method resamples points around a position with a high weight value as in claim 15.
However, Wu teaches within the same field of endeavor of tracking minimally invasive intervention tools (Title, abstract) the use of deep learning methods from probabilistic representation of the model for feature classification (p.32 ¶ 2.1.2 Feature Detection using Machine Learning with p.39 for application of deep learning “Deep learning algorithms [18], which fit such an architecture are becoming increasingly popular for their capability to establish a network architecture to create a good feature representations in an unsupervised fashion”.) with the use of Bayesian probabilistic approach for tracking catheter for cardiac interventions (p.57 1st ¶ “In [213] a probabilistic boosting tree (PBT) is used to train detectors for both the catheter tips and electrodes. Based on these results a number of hypotheses regarding the position of the tip in the next frame are generated. The hypothesis with the highest probability is selected based on a Bayesian formulation” reading then on the Bayesian filtering method employs a deep learning network to estimate likelihood of the location of the device in the second image data) therefore teaching the Bayesian filtering method employs a deep learning network to estimate likelihood of the location of the device in the second image data; and/or the Bayesian filtering method equates location of the device to the weighted arithmetic mean of a plurality of positions and their associated weights; and/or the Bayesian filtering method resamples points around a position with a high weight value.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda and Wang with the Bayesian filtering method employs a deep learning network to estimate likelihood of the location of the device in the second image data; and/or the Bayesian filtering method equates location of the device to the weighted arithmetic mean of a plurality of positions and their associated weights; and/or the Bayesian filtering method resamples points around a position with a high weight value, since one of ordinary skill in the art would recognize that using  a probabilistic method for tracking an intravascular intervention tool with training and classification using deep learning method was known in the art as taught by Wu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wu and Wang both teach tracking the position of interventional tool within the coronary arteries using images via Bayesian probabilistic approach. The motivation would have been to ideally provide a method for multiple tip tracking algorithm, as suggested by Wu (p.57 2nd ¶).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018) as applied to claims 1, 2, 6, 20, 21, 27-32 and further in view of Kim (2017 PhD thesis Electrical and Computer Engineering Seoul National University South Korea 125 pages; Pub.Date 2017).
Piayda teaches a system and method as set forth above.
Piayda does not specifically teach the roadmap selected in v) comprises a three-dimensional roadmap that is transformed to generate at least one dynamic roadmap for overlay on the second image data as in claim 22.
However, Kim teaches within the same field of endeavor of 2D-3D registering technique between pre-operative 3D CTA and intra-operative 2D DSA imaging (Title and abstract) with the projection of the vascular system from the 3D CTA onto the 2D DSA using a specific registration approach to eliminate extract overlaps between blood vessels (abstract) and for roadmapping (p.5 “In addition, the 3D imaging information is projected onto the fluoroscopic image, i.e., 3D roadmapping” for visualize guidewires as in Fig.3) therefore teaching a three-dimensional roadmap that is transformed to generate at least one dynamic roadmap for overlay on the second image data.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with a three-dimensional roadmap that is transformed to generate at least one dynamic roadmap for overlay on the second image data, since one of ordinary skill in the art would recognize that using projection of the 3D pre-operative angiography images for roadmapping onto the fluoroscopy images was known in the art as taught by Kim. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Kim and Piayda both teach aligning angiography images and fluoroscopy images for tracking intravascular tools. The motivation would have been to ideally provide a method for deploying stent, as suggested by Kim (p.5 end of ¶).
Regarding the dependent claims 23 and 24, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Piayda and Kim.
Regarding claim 23, Kim teaches as discussed for claim 22 the projection of the 3D image roadmap data onto the intra-operative fluoroscopy image for tracking guidewire (p.5). Additionally, Kim teaches information from the projection is useful if the projection direction with similar direction and angulation used to produce the 2D angiography image for registration with the fluoroscopy image (p.7 2nd ¶ “The 3D vascular structure is overlaid on 2D angiographic images during the procedures. The 3D roadmap gives interventional radiologists useful information only when the 3D vascular structure is projected with the similar direction and angulation as the 2D angiography images are produced”) therefore teaching the three-dimensional roadmap is transformed according to the viewpoint used to acquire the second image data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda and Kim with the three-dimensional roadmap is transformed according to the viewpoint used to acquire the second image data, since one of ordinary skill in the art would recognize that using projection of the 3D pre-operative angiography images for roadmapping onto the fluoroscopy images using the same projection direction and the viewpoint of the intra-operative 2D image with the intravascular tool  was known in the art as taught by Kim. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Kim and Piayda both teach aligning angiography images and fluoroscopy images for tracking intravascular tools. The motivation would have been to ideally provide a method for deploying stent, as suggested by Kim (p.5 end of ¶).
Regarding claim 24, Piayda teaches the use of X-ray rotational angiography wherein the 2D images are taken using different angles or angular values (p.3 col.1 1st ¶ “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap”) therefore teaching the 2D intra-operative images being acquired at least at different angles than the 3D pre-operative first image. 

Regarding claim 25, Piayda teaches the use of X-ray rotational angiography wherein the 2D images are taken using different angles or angular values (p.3 col.1 1st ¶ “Every time a cine loop with sufficient contrast depiction of the coronary arteries in the same or a different C-arm angulation was recorded, a new mask was produced and converted into a roadmap”) but does not specifically teach the roadmap selected in v) comprises a two-dimensional roadmap that is transformed to generate at least one dynamic roadmap for overlay on the second image data; and the first image data and the second image data are acquired from a common viewpoint as in claim 25.
However, Kim teaches within the same field of endeavor of 2D-3D registering technique between pre-operative 3D CTA and intra-operative 2D DSA imaging (Title and abstract) with the projection of the vascular system from the 3D CTA onto the 2D DSA using a specific registration approach to eliminate extract overlaps between blood vessels (abstract) and for roadmapping (p.5 “In addition, the 3D imaging information is projected onto the fluoroscopic image, i.e., 3D roadmapping” for visualize guidewires as in Fig.3) therefore teaching a three-dimensional roadmap that is transformed to generate at least one dynamic roadmap for overlay on the second image data. Additionally, Kim teaches as discussed for claim 22 the projection of the 3D image roadmap data onto the intra-operative fluoroscopy image for tracking guidewire (p.5) and Kim teaches information from the projection is useful if the projection direction with similar direction and angulation used to produce the 2D angiography image for registration with the fluoroscopy image (p.7 2nd ¶ “The 3D vascular structure is overlaid on 2D angiographic images during the procedures. The 3D roadmap gives interventional radiologists useful information only when the 3D vascular structure is projected with the similar direction and angulation as the 2D angiography images are produced”) therefore teaching the three-dimensional roadmap is transformed according to the viewpoint used to acquire the second image data as claimed. Therefore Kim teaches the roadmap selected in v) comprises a two-dimensional roadmap that is transformed to generate at least one dynamic roadmap for overlay on the second image data; and the first image data and the second image data are acquired from a common viewpoint.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the roadmap selected in v) comprises a two-dimensional roadmap that is transformed to generate at least one dynamic roadmap for overlay on the second image data; and the first image data and the second image data are acquired from a common viewpoint, since one of ordinary skill in the art would recognize that using projection of the 3D pre-operative angiography images for roadmapping onto the fluoroscopy images using projection of the 3D pre-operative angiography images for roadmapping onto the fluoroscopy images and using the same projection direction and the viewpoint of the intra-operative 2D image with the intravascular tool were known in the art as taught by Kim. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Kim and Piayda both teach aligning angiography images and fluoroscopy images for tracking intravascular tools. The motivation would have been to ideally provide a method for deploying stent, as suggested by Kim (p.5 end of 11).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Piayda et al. (2018 Eur. J. Med. Res. 23: 7 pages; Pub.Date 07-31-2018) as applied to claims 1, 2, 6, 20, 21, 27-32 and further in view of Lardo et al. (USPN 20110110488 A1; Pub.Date 05/12/2011; Fil.Date 09/29/2008) and in view of Park (USPN 20090257554 A1; Pub.Date 10/15/2009; Fil.Date 10/10/2008).
Piayda teaches a system and method as set forth above.
Piayda does not specifically teach the first image is derived by subtraction of a baseline image; and the second image data is derived by subtraction of the baseline image as in claim 26.
However, Lardo teaches within the same field of endeavor of CT angiography directed to coronary arteries (Title and abstract) the common practice of subtracting the baseline corresponding to the no contrast signal from the signal with contrast agent ([0051] “Each time-attenuation curve was baseline corrected by subtracting the baseline AD of the intravascular blood pool (prior to contrast arrival) from the measured AD” in order to obtain the signal of the contrast agent present within the coronary arteries as flowing through the blood vessels) therefore reading on the first image is derived by subtraction of a baseline image, while Park teaches from the same field of endeavor for imaging the motion of structure in real time (Title, abstract and [0002])) using fluoroscopy ([0002]) with the common practice of performing a baseline subtraction ([0070] “when the baseline is subtracted from intensity values associated with the local image fields of an image containing no contrast material” prior to display the radiographic image) therefore with Lardo and Park both teaching the first image is derived by subtraction of a baseline image; and the second image data is derived by subtraction of the baseline image for the two independent imaging processes.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Piayda with the first image is derived by subtraction of a baseline image; and the second image data is derived by subtraction of the baseline image, since one of ordinary skill in the art would recognize that performing a baseline subtraction for the angiography images was known in the art as taught by Lardo and since performing a baseline subtraction for fluoroscopy images was also known in the art as taught by Park. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Park, Lardo and Piayda teach performing angiography images and fluoroscopy images for tracking intravascular structures. The motivation would have been to ideally correct and provide a better visualization of the internal structures such as vasculature as suggested by Lardo ([0051]) and of other structures as suggested by Park ([0070]).
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793